July 30, 2009 Members of the Board of Directors Victory Energy Corporation 2677 North Main Street, Suite 360 Santa Ana, California 92705 Gentlemen, Miranda & Associates, A Professional Accountancy Corporation. (“Miranda & Associates”) sincerely appreciates the opportunity to assist Victory Energy Corporation (the “Company”) with its need for senior management oversight and professional accounting, tax, internal control and other related services. The following Statement of Work confirms our understanding of the professional services that Miranda & Associates will provide to the Company. Engagement Scope and Objectives The Company is a publicly-traded company organized under the laws of the State of Nevada. The company operates projects in the oil and gas industry. The Company has working interests in oil and gas leases in Crockett County, Texas. The Company is subject to compliance with the Securities and Exchange Commission (“SEC”) requirements for Smaller Reporting Companies. The Company’s former president and chief executive officer, Jon Fullenkamp, recently resigned his position and the board has appointed Robert J. Miranda, Managing Director of Miranda & Associates, as its interim President, CEO and Chairman. The board of directors of the Company also seeks to have Miranda & Associates continue its consulting services as the contract accounting and finance organization for the Company. In this capacity, Mr. Miranda will continue to serve as Chief Financial Officer of the Company and be responsible for ensuring compliance with all applicable accounting, tax, SEC reporting, Sarbanes-Oxley and other related matters. The objective of this engagement is to provide the Company with the services of a qualified interim Chief Executive Officer and a Chief Financial Officer and provide related professional accounting and advisory services, as requested by the Company. Miranda & Associates Engagement Approach and Responsibilities Miranda & Associates will provide the professional services to the Company under the following approach: 2677 North Main Street, Suite 360
